TEE         ATTORNEY                 GENERAL




                              March     7. 1952



Hon. G. E. Brereton.  M.D., President
Board of Vocational  Nurse Examiners
306 Austin Savings & Loan Building,
Austin, Texas                      Opinion              No. V-1419

                                           Re:      Interpretation   of the words
                                                    “physician”    and “licensed
                                                    physician*   as used in Sec-
                                                    tions 5 and 6 of the act
                                                    regulating licensing of vo-
Dear    Dr.   Brereton:                             cational nurses.

          You have requested our opinion concerning the interpre-
tation of the words “physicians”   and “licens,ed physicians” as
used in,Sections  5and.6  of House Bill 47, Acts 52nd Leg., R.S.
1951, ch. 118, p. 197 (Sections 5 and 6 of ArticIe 4528c, V.C.S.),
regulating the licensing of vocational nurses.

              The pertinent   parts   of Sections     5 and 6 provide:

             “Sec. 5. Every person desiring to be licensed as
       a Licensed    Vocational   Nurse or use the abbreviation
       L.V.N.   in the State of Texas, shall be required to pass
       the examination    given by the Board of Vocational    Nurse
       Examiners;     the applicant shall make application by pre-
       senting to the Secretary     of the Board, on forms furnished
       by’the Board, satisfactory      sworn evidence that the appli-
       cant has had at least two (2) years of high school educa-
       tion or its equiyalent.    and has attained the age of eigh-
       teen (18) years, is of good moral character,      and in good
       physical and mental health; evidence of this fact shall
       be made by submitting an affidavit by a physicial      on a
       form prescribed      by the Board; . . .

             ‘Sec. 6. All persons who have practiced    or engaged
       in the activity as a Vocational   Nurse, or any similar
       title used for a non-professional   unregistered  nurse,
Hon. G. E. Brereton,   page 2 (V-1419)



     under a licensed physician or a director of nurs-
     ing service    for one (1) year immediately   prior to
     the effective date of this Act, may procure a license
     as a Licensed     Vocational  Nurse from the Board with-
     out examination     upon the satisfactory proof as pre-
     scribed by the Board of such activity for the required
     time, and upon the payment of the fee hereinafter      re-
     quired.   . . .”

          We believe from a reading of Article 4528~ in its en-
tirety that the .-words Yphysicians” and “licensed physicians”  as
used in then statute are synonymous.    The question then is which
systems of the healing art are included within the words ‘physi-
cian” and “licensed    physician.”

          House>ill  111, Acts 52nd Leg., R.S. 1951, ch. 154. p.
265 (Article &90e,  V.C.S.),  the Healing Art Identification    Act,
was enacted at the same session of the Legislature       as Article
4528~ and indicates the legislative   definition of the words “physi-
cian” and “licensed physician.”     Section 3 of Article 4590e pro-
vides in part:

          *
           . . . The following are the legally required
    identifications,    one of which must be used by
    practitioners    of the healing art:

          (1) If licensed by the Texas State Board of
    Medical Examiners        on the basis of the degree Doctor
    of Medicine:    physician and/or surgeon, M.D.; doctor,
    M.D.; doctor of medicine;       M.D.
          (2) If licensed by the Texas State Board of
    Medical Examiners        on the basis of the d,egree Doctor
    of Osteopathy:     physician and/or surgeon, D.O.; Osteo-
    pathic physician and/or surgeon; doctor, D.O.; doctor
    of osteopathy;    osteopath; D.O.
          (3) If licensed by the State Board of Dental Ex-
    aminers:    dentist; doctor, D.D.S.;     doctor of dental
    surgery;   D.D.S.;   doctor of dental medicine,      D.M.D.
          (4) If licensed~ by the Texas Board of Chiro-
    practic Examiners:       chiropractor;    doctor, D.C.;
    doctor of Chiropractic;      D.C.
          (5) If licensed by the Texas State Board of Ex-
    aminers   in Optometry;      optometrist;   d~octor, optome-
    trist; doctor of optometry;       O.D.
Hon. G. E. Brereton,    page 3 (V-1419)



           (6) If licensed by the State Board, of Chiropody
     Examiners:      chiropodist;  doctor, D.S.C.;  doctor of
     surgical  chiropody;     D&C.
           (7) If licensed by the State Board of Naturo-
     pathic Examiners:      naturopathic physician;   physi-
     cian, N.D.; doctor of naturopathy;     N.D.; doctor,
     N.D.”

           The only practitioners   of the healing art who are re-
ferred to by the Legislature     as “physicians”  are persons li-
censed by the’Texas     State Board of Medical Examiners       or by
the State Board of Naturopathic     Examiners.    It is clear that the
term “physician,”    as used in Article 4528c, cannot include any
additional classes   of persons.     We must, therefore,    determine
if the term “physician”     as used in Article 4528~ was intended
to includes1   of those persons    designated~ as ‘physicians”    by
Article 8490e.

          To assist in this ,determination.   we may look to Article
4590d. V.C.S.,   the statute which created the State Board of Na-
turopathic Examiners      and provided.for  the licensing of naturo-
pathic physicians.    In Section 5 of that statute, it is provided:

          “No person shall practice or offer, or attempt
     to practice ,naturopathy in this State, without first
     haying obtained a license from the State Board of
     Naturopathic   Examiners,    as provided for in this Law,
     provided, however, that this Law shall not apply to li-
     censed physicians    and surgeons in the regular prac-
     tice of their profession.   . . .”

          From the above it is seen that in the very act providing
for the licensing  of naturopathic physicians,  the words “licensed
physicians”   are used as distinguishable   from “naturopathic   phy-
sicians.”   We think it follows that “licensed  physicians”   as used
in Article 4528~ is also distinguishable   from “naturopathic    phy-
sicians.*

          In support of this conclusion,     it may be pointed out that
in Section 5 of Article    4528c, it is provided that each vocational
nurse shall have been taught the administration       of drugs prior
to being qualified     as Licensed    Vocational   Nurses.     In this
connection,   Section It3 of Article 4590d, the naturopathic     physi-
cian licensing   act, excludes the administration    of drugs from
Hon. G. E. Brereton,   page 4 (V-1419)



the methods of treatment used in the practice of naturopathy,
and therefore   a person trained in the office of a naturopathic
physician would not secure the necessary      education to become
a Licensed   Vocational  Nurse.

            In view of the above, it is our opinion that the words
 “physicians’    and *licensed physicians”   as used in Article 4528~
include only those persons licensed to practice medicine.        This
conclusion    is in accord with the holding in a letter opinion from
this office to the Honorable George W. Coat. M.D., dated May 4.
1950, concerned with the meaning of the wor,d “physician”        as
used in Rule 40a of Article 4477, V.C.S..      regarding the signing
of certificates    of death.  A copy of this opinion is attached for
your information.

                          SUMMARY

           The words y physician”   and “licensed physician”
     as used in Sections 5 and 6 of Article 4528~. V.C.S.,
     the act regulating the licensing  of vocational nurses,
     include only those persons license~d to practice medi-
     cine.

                                          Yours   very truly,

                                           PRICE DANIEL
APPROVED:                                 Attorney General

Mary K. Wall
Reviewing Assistant

Charles D. Mathews
First Assistant                                   Assistant

E J:mf